*1184Appeal from an order of the Family Court, Oneida County (Bernadette T. Romano, J.), entered May 10, 2004 in a proceeding pursuant to Social Services Law § 384-b. The order, insofar as appealed from, adjudged that respondent Kenneth D., Sr. abandoned his child and terminated his parental rights.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Kenneth D., Sr. (respondent) appeals from an order in a proceeding under Social Services Law § 384-b adjudging that he abandoned his son and terminating his parental rights. Family Court properly determined that petitioner established by clear and convincing evidence that respondent abandoned his son during the six-month period prior to the filing of the petition (see Social Services Law § 384-b [5]; Matter of Julius P., 63 NY2d 477 [1984]; Matter of Thomas Z., 4 AD3d 372 [2004]). The evidence established that respondent did not write, telephone, or send money, cards or clothing to his son for the six-month period. When an adjudication of abandonment has been made, a dispositional hearing is not required (see Matter of June D. S., 288 AD2d 904, 905 [2001]). Consequently, the court was within its discretion to terminate respondent’s parental rights without conducting a dispositional hearing (see id.). Present—Pine, J.P., Hurlbutt, Scudder, Martoche and Lawton, JJ.